DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   11/24/2021. 
Claims 1-4, 6-14, and 16-21 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the limitation reciting: “correcting the lyrics based on a melody of the singing voice synthesis”. Please see the new mappings for further detail. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9, 11-14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (U.S. Patent No. 10891928), hereinafter Luan, in view of Silverstein (U.S. Patent No. 9721551), hereinafter Silverstein, and further in view of Hoshikawa et al. (JP4298612B2), as presented in the IDS, and utilizing the translated description from Espacenet/Global Dossier enclosed in the Office Action, hereinafter Hoshikawa.

Regarding claims 1 and 11, Luan teaches
(claim 1) A singing voice synthesis method comprising (a solution of supporting a machine to automatically generate a song (2:26-28)):
(claim 11) A singing voice synthesis system comprising (a system for automatic song generation (4:14-16)):
(claim 11) a Central Processing Unit (CPU) configured to (a processing unit, such as a central processing unit (3:15-22)):

detecting a trigger for singing voice synthesis, wherein the trigger is input by a user (the module acts in response, i.e. detecting a trigger, to a user input, i.e. trigger is input by a user, such as an instruction to synthesize a song, that includes generating a singing waveform, i.e. singing voice synthesis (11:16-30,39-52));
acquiring a plurality of parameters … based on the trigger, wherein … the plurality of parameters for the singing voice synthesis in association with the user (the creation intention of the user is input, i.e. based on the trigger, and refers to one or more features expected to be expressed by the song (4:48-52), and is used by the lyrics generating module to select existing lyrics, i.e. acquiring a plurality of parameters, conforming to the creation intention (6:27-29), the template generating module may use candidate segments that are melody segments of one or more existing songs, i.e. acquiring a plurality of parameters, (8:4-7,18-22), and the song synthesizing module uses voice characteristics of a singer for the song that may be a voice personalized for the user, i.e. acquiring a plurality of parameters, to generate a song singing waveform for the song performance, i.e. plurality of parameters for the singing voice synthesis in association with the user (11:39-52),(12:13-14));
acquiring lyrics for the singing voice synthesis based on the trigger (the creation intention of the user is input, i.e. based on the trigger, refers to one or more features expected to be expressed by the song (4:48-52), and is used by the lyrics generating module to select or generate lyrics conforming to the creation intention, i.e. acquiring lyrics (6:27-29,47-49), where the song synthesizing module generates a song singing waveform for the song performance using the lyrics, i.e. singing voice synthesis (11:39-52));
synthesizing, by a processor, a singing voice based on acquired plurality of parameters and the … lyrics (the song synthesizing module generates a song singing waveform for the song performance, i.e. synthesizing a singing voice (11:39-52), using the generated lyrics, the melody indicated by the template, and the voice characteristics of a singer for the song, i.e. based on acquired plurality of parameters and the … lyrics (6:27-29),(8:4-7,18-22),(11:39-52),(12:13-14), where the processing unit performs the various processes, i.e. by a processor (3:15-22)); and
controlling a sound output device to output the synthesized singing voice (the module provides the song formed by the lyrics and melody, such as a song singing waveform, i.e. synthesized singing voice, to the output device for output, i.e. controlling a sound output device to output (3:61-4:9),(11:39-52)).  
While Luan provides the use of stored information and trained models to generate lyrics, a melody, and a singing waveform, Luan does not specifically teach that the information is stored in a table associated with the user, and thus does not teach
acquiring a plurality of parameters from a table based on the trigger, wherein the table includes the plurality of parameters … in association with the user.
Silverstein, however, teaches acquiring a plurality of parameters from a table …, wherein the table includes the plurality of parameters … in association with the user (user preferences, i.e. in association with the user, such as musical experience descriptors and table parameters, i.e. table includes the plurality of parameters, are used during automated music composition Fig. 27B6, 36B, (41:18-.
Where Luan teaches that the parameters are used in the generation of a singing waveform using specific voice characteristics (11:39-52).
Luan and Silverstein are analogous art because they are from a similar field of endeavor in automatic generation of music based on user input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of stored information and trained models to generate lyrics, a melody, and a singing waveform teachings of Luan with the selection of specific parameters from parameter tables saved in user preferences as taught by Silverstein. The motivation to do so would have been to achieve a predictable result of enabling the system to use saved user preferences to accurately and quickly satisfy the user’s requests (Silverstein (143:14-23)).
While Luan in view of Silverstein provides the generation of lyrics and a melody, Luan in view of Silverstein does not specifically teach the correction of the lyrics based on the melody, and thus does not teach
correcting the lyrics based on a melody of the singing voice synthesis;
synthesizing, by a processor, a singing voice based on acquired plurality of parameters and the corrected lyrics.
Hoshikawa, however, teaches correcting the lyrics based on a melody of the singing voice synthesis (the number of syllables can be adjusted based on an excess ;
synthesizing…a singing voice based on acquired plurality of parameters and the corrected lyrics (a sound synthesis waveform is processed, i.e. synthesizing a singing voice, for each syllable, i.e. based on…the corrected lyrics, and generated on the basis of the note length and frequency indicated by the corresponding note, i.e. based on acquired plurality of parameters [0058]).
Luan, Silverstein, and Hoshikawa are analogous art because they are from a similar field of endeavor in automatic generation of music based on user input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generation of lyrics and a melody teachings of Luan, as modified by Silverstein, with the adjustment of the number of syllables to match the music note set as taught by Hoshikawa. The motivation to do so would have been to achieve a predictable result of generating a song that does not have unnatural qualities (Hoshikawa [0008]).

Regarding claims 2 and 12, Luan in view of Silverstein and Hoshikawa teaches claims 1 and 11, and Luan further teaches
estimating an emotion of the user (if the input of the user, i.e. user who has input the trigger, includes audio, such as through a voice input (3:59-61),(4:28-30), the .
Silverstein further teaches acquiring the plurality of parameters from the table based on the trigger and the estimated emotion of the user (user preferences include table parameters, i.e. teaches acquiring the plurality of parameters from the table (41:18-24),(143:14-34), and include descriptors associated with different emotions, such as a pop song in 4/4 meter being Happy, and a rock song in ¾ meter being Sad, i.e. based on…the estimated emotion of the user Fig. 36B, (45:46-57), and the user accesses the system to initiate the system to compose and generate music, i.e. based on the trigger (8:19-23)), wherein Page 3 of 20Application No. 16/622,387 Reply to Office Action of August 25, 2021 
the table further includes the plurality of parameters for the singing voice synthesis in association with the user and a plurality of emotions of the user, and the plurality of emotions includes the emotion (user preferences such as musical experience descriptors and table parameters, i.e. in association with the user, are used during automated music composition Fig. 27B6, (41:18-24),(143:14-34), where parameters loaded within the subsystems, i.e. table further includes the plurality of parameters, include descriptors associated between emotions, i.e. a plurality of emotions of the user, where emotions can be a user selectable parameter, i.e. a plurality of emotions of the user, and the plurality of emotions includes the emotion Fig. 36B, (45:46-57)).  
Where Luan teaches that the parameters are used in the generation of a singing waveform using specific voice characteristics (11:39-52), and that the user emotion can be estimated from the input audio (5:46-59).


Regarding claims 3 and 13, Luan in view of Silverstein and Hoshikawa teaches claims 2 and 12, and Luan further teaches 
analyzing a voice of the user (if the input of the user includes audio, such as through a voice input, i.e. a voice of the user (3:59-61),(4:28-30), the spectrum properties of the speech may be analyzed, i.e. analyzing (5:46-59)); and 
estimating the emotion of the user based on a result of the analysis (the spectrum properties of the speech may be analyzed, i.e. based on a result of the analysis, to determine the emotions expressed by the input audio, i.e. estimating the emotion of the user (5:46-59)).  

Regarding claims 4 and 14, Luan in view of Silverstein and Hoshikawa teaches claims 3 and 13, and Luan further teaches
estimating the emotion based on:
contents of the voice of the user (the spectrum properties of the speech, i.e. contents of the voice of the user, may be analyzed to determine the emotions expressed by the input audio, i.e. estimating the emotion (5:46-59)), or  
at least one of a pitch, a volume, or a change in speed regarding the voice of the user.  

Regarding claims 6 and 16, Luan in view of Silverstein and Hoshikawa teaches claims 1 and 11, and Luan further teaches
selecting a database from a plurality of databases based on the trigger, wherein the selected database includes voice fragments of a plurality of singers (the voice model may be trained using a plurality of voice segments of a certain singer and saved in a database as a predefined voice model, i.e. selected database includes voice fragments (3:37-41),(11:61-12:12), where the system may determine a corresponding voice of a singer for the song, such as the user expecting a personalized voice, i.e. based on the trigger (11:39-46),(12:13-20), by obtaining a voice model saved in a particular location, i.e. selecting a database, where voice models can be trained for one or more specific speakers based on inputted voice segments from those singers, i.e. voice fragments of a plurality of singers, and saved in multiple locations, i.e. plurality of databases (11:61-12:12)); and
synthesizing the singing voice based on the voice fragments in the selected database (the voice model used to synthesize the song singing waveform, i.e. synthesizing the singing voice (11:39-46), may be trained using a plurality of voice segments of a certain singer, i.e. based on the voice fragments, and saved in a database as a predefined voice model, i.e. in the selected database (3:37-41),(11:61-12:12)).  

Regarding claims 7 and 17, Luan in view of Silverstein and Hoshikawa teaches claims 1 and 11, and Luan further teaches
selecting a plurality of databases based on the trigger, wherein the plurality of databases includes first voice fragments of a plurality of singers (the voice model may be trained using a plurality of voice segments of a certain singer or singers ;
obtaining second voice fragments by combining the first voice fragments in the selected plurality of databases (the average voice model is obtained, which is a voice model that has been trained using a plurality of voice segments of different singers, and using additional voice segments, i.e. first voice fragments, input by the user, i.e. plurality of databases, to adjust the predefined average voice model, i.e. obtaining second voice fragments by combining (3:37-41),(11:61-12:12)); and
synthesizing the singing voice based on the obtained second voice fragments (the voice model used to synthesize the song singing waveform, i.e. synthesizing the singing voice (11:39-46), may be trained using a plurality of voice segments of multiple singers, including voice segments input from the user, i.e. based on the obtained second voice fragments (3:37-41),(11:61-12:20).  

Regarding claims 9 and 19, Luan in view of Silverstein and Hoshikawa teaches claims 1 and 11, and Luan further teaches
acquiring the lyrics from a source selected from a plurality of sources (the lyrics generating module selects lyrics, i.e. acquiring the lyrics (6:27-29,47-49), where the lyrics are from one or more pieces of existing lyrics classified according to theme, content, or emotions, i.e. from a plurality of sources, where the lyrics are selected based on their conforming to the creation intention, i.e. from one source (6:27-46)).  

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan, in view of Silverstein, in view of Hoshikawa, and further in view of Foster et al (U.S. Patent No. 8423366), hereinafter Foster.

Regarding claims 8 and 18, Luan in view of Silverstein and Hoshikawa teaches claims 1 and 11. 
While Luan in view of Silverstein and Hoshikawa provides the storage of lyrics in classifications that are used for the synthesis of a singing voice, Luan in view of Silverstein and Hoshikawa does not specifically teach that the lyrics are stored in a table associated with a user, and thus does not teach
the table further includes the lyrics for the singing voice Page 5 of 20Application No. 16/622,387Reply to Office Action of August 25, 2021synthesis in association with the user.  
Foster, however, teaches the table further includes the lyrics for the singing voice Page 5 of 20Application No. 16/622,387Reply to Office Action of August 25, 2021synthesis in association with the user (the server device includes a data store in the form of arrays, lists, or tables, i.e. the table, where text based messages are stored in associate with a message sender, i.e. lyrics … in association with the user .  
Where Luan teaches that the synthesized voice is a singing voice (11:39-52), and the text is lyrics (6:27-29,47-49).
Luan, Silverstein, Hoshikawa, and Foster are analogous art because they are from a similar field of endeavor in audible synthesis of information for a user to hear. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage of lyrics in classifications that are used for the synthesis of a singing voice teachings of Luan, as modified by Silverstein and Hoshikawa, with the storage of text messages in association with a particular individual as taught by Foster. The motivation to do so would have been to achieve a predictable result of enabling messages to be read aloud using the voice characteristics associated with the user who sent the message (Foster (5:16-25)).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan, in view of Silverstein, in view of Hoshikawa, and further in view of Kobayashi (U.S. Patent No. 7241947), hereinafter Kobayashi.

Regarding claims 10 and 20, Luan in view of Silverstein and Hoshikawa teaches claims 1 and 11.
While Luan in view of Silverstein and Hoshikawa provides the generation of a song singing waveform and the generation of a musical score that matches input user 
generating an accompaniment corresponding to the synthesized singing voice;
synchronizing the synthesized singing voice and the generated accompaniment; and
controlling, based on the synchronization, the sound output device to output the synthesized singing voice and the accompaniment.  
Kobayashi, however, teaches generating an accompaniment corresponding to the synthesized singing voice (performance data is used to generate both a signing voice waveform, i.e. synthesized singing voice, and an accompaniment waveform, i.e. generating an accompaniment corresponding Fig. 1, (5:30-35),(6:47-55),(8:30-33));
synchronizing the synthesized singing voice and the generated accompaniment (the mixer synchronizes and overlays the singing voice waveform and accompaniment waveform, i.e. synchronizing the synthesized singing voice and the generated accompaniment Fig.1, (8:34-42)); and
controlling, based on the synchronization, the sound output device to output the synthesized singing voice and the accompaniment (the mixer reproduces the synchronized waveforms as an output waveform, i.e. based on the synchronization Fig.1, (8:34-42), where the output waveform is output via a sound system, i.e. controlling…the sound output device to output the synthesized singing voice and the accompaniment (11:22-23)).  
.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan, in view of Silverstein.

Regarding claim 21, Luan teaches
A singing voice synthesis method comprising (a solution of supporting a machine to automatically generate a song (2:26-28)):
detecting a trigger for singing voice synthesis, wherein the trigger is input by a user (the module acts in response, i.e. detecting a trigger, to a user input, i.e. trigger is input by a user, such as an instruction to synthesize a song, that includes generating a singing waveform, i.e. singing voice synthesis (11:16-30,39-52));
acquiring a plurality of parameters … based on the trigger, wherein … the plurality of parameters for the singing voice synthesis in association with the user (the creation intention of the user is input, i.e. based on the trigger, and refers to one or more features expected to be expressed by the song (4:48-52), and is used by the lyrics generating module to select existing lyrics, i.e. acquiring a plurality of parameters, conforming to the creation intention (6:27-29), the template generating module may use candidate segments that are melody segments of one or more existing songs, i.e. acquiring a plurality of parameters, (8:4-7,18-22), and the song synthesizing module uses voice characteristics of a singer for the song that may be a voice personalized for the user, i.e. acquiring a plurality of parameters, to generate a song singing waveform for the song performance, i.e. plurality of parameters for the singing voice synthesis in association with the user (11:39-52),(12:13-14));
acquiring a melody for the singing voice synthesis based on the trigger (the creation intention of the user is input, i.e. trigger, refers to one or more features expected to be expressed by the song (4:48-52), and the template generating module may use candidate segments of one or more existing songs or generate the melody, i.e. acquiring a melody (8:4-7,18-22),(10:34-38), and candidate segments may be selected based on the creation intention, i.e. based on the trigger (10:4-10), where the song synthesizing module generates a song singing waveform for the song performance using the lyrics, i.e. singing voice synthesis (11:39-52));
correcting the melody based on lyrics of the singing voice synthesis (the pre-divided candidate melody segments may be classified according to respective creation intentions, such as emotion, and may be further selected to match each lyrics segment (10:4-16), where a lyrics segment may have a predefined length or may be divided by a structure of words, i.e. based on the lyrics, and the candidate melody ;
Page 10 of 20Application No. 16/622,387Reply to Office Action of August 25, 2021synthesizing, by a processor, a singing voice based on the acquired plurality of parameters and the corrected melody (the song synthesizing module generates a song singing waveform for the song performance, i.e. synthesizing a singing voice (11:39-52), using the generated lyrics, the melody indicated by the template, and the voice characteristics of a singer for the song, i.e. based on acquired plurality of parameters and the corrected melody (6:27-29),(8:4-7,18-22),(11:39-52),(12:13-14), where the processing unit performs the various processes, i.e. by a processor (3:15-22)); and
controlling a sound output device to output the synthesized singing voice (the module provides the song formed by the lyrics and melody, such as a song singing waveform, i.e. synthesized singing voice, to the output device for output, i.e. controlling a sound output device to output (3:61-4:9),(11:39-52)).
While Luan provides the use of stored information and trained models to generate lyrics, a melody, and a singing waveform, Luan does not specifically teach that the information is stored in a table associated with the user, and thus does not teach
acquiring a plurality of parameters from a table based on the trigger, wherein the table includes the plurality of parameters for the singing voice synthesis in association with the user.
acquiring a plurality of parameters from a table …, wherein the table includes the plurality of parameters … in association with the user (user preferences, i.e. in association with the user, such as musical experience descriptors and table parameters, i.e. table includes the plurality of parameters, are used during automated music composition Fig. 27B6, 36B, (41:18-24),(143:14-34), where an example use is the selection of the song form based on the song form sub-phrase parameter table, i.e. acquiring a plurality of parameters (14:1-10), and the user accesses the system to initiate the system to compose and generate music, i.e. based on the trigger (8:19-23)).
Where Luan teaches that the parameters are used in the generation of a singing waveform using specific voice characteristics (11:39-52).
Luan and Silverstein are analogous art because they are from a similar field of endeavor in automatic generation of music based on user input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of stored information and trained models to generate lyrics, a melody, and a singing waveform teachings of Luan with the selection of specific parameters from parameter tables saved in user preferences as taught by Silverstein. The motivation to do so would have been to achieve a predictable result of enabling the system to use saved user preferences to accurately and quickly satisfy the user’s requests (Silverstein (143:14-23)).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659